Citation Nr: 0418854	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
laceration scars of the right wrist.

ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit sought on appeal.

The Board notes that among the issues certified on appeal was 
entitlement to service connection for carpal tunnel syndrome 
of the right wrist.  Service connection was granted for this 
disability by rating decision dated in November 2003.  
Additionally, service connection was established for 
degenerative joint disease of the right wrist.  There is no 
indication of record the veteran has initiated an appeal of 
the rating determinations made relative to the right wrist.  
Accordingly, the issue on appeal is limited to the issue 
noted on the title page of this decision.


FINDING OF FACT

The veteran's service-connected laceration scars of the ulnar 
and radial surfaces of the right wrist are superficial and 
non-tender; they do not cause any limitation of motion and 
are not painful, unstable or poorly nourished with repeated 
ulceration. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for laceration 
scars of the right wrist are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (Prior 
to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(From August 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the June 1999 rating 
decision on appeal, together with the statement of the case 
(SOC), and subsequent supplemental statement of the case 
(SSOC), adequately informed the veteran of the types of 
evidence needed to substantiate his claim.  Additionally, 
correspondence to the veteran dated in January 2004 informed 
him of the elements needed to substantiate a claim for an 
increased evaluation for laceration scars of the right wrist.  
In accordance with the requirements of the VCAA, the January 
2004 letter informed the veteran what evidence and 
information VA would be obtaining.  It further explained that 
VA would make reasonable efforts to help him get evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran was advised to send VA any relevant evidence in 
his possession.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of her claim.  However, (Pelegrini I) has been 
withdrawn and replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).  Pelegrini II 
likewise points out the requirement for VCAA notice prior to 
an unfavorable AOJ decision.  While that did not occur here, 
content complying notice was accomplished, together with 
proper subsequent VA process.  The record discloses the 
veteran was given every opportunity to submit or identify 
relevant records in further support of his claim.  In view of 
this, the veteran is not considered prejudiced by any defect 
in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
him.  In this instance, however, the veteran has not 
identified any additional evidence pertinent to his claim not 
already of record, and there is no indication of record 
concerning additional records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
veteran was afforded further VA examination in July 2003 to 
evaluate the nature and severity of the service-connected 
disability.  

As discussed above, in this case, the RO substantially 
complied with VA's notification requirements and informed the 
veteran of the information and evidence needed to 
substantiate his claim.  The Board finds that actions 
undertaken by VA to assist the veteran in the development of 
his claim are sufficient.  Under the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  

Increased Evaluation

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions of 
and issues raised in the record, and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Medical evaluation reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.

Service connection for laceration scars of the right wrist 
was established by rating decision dated in May 1960.  
Service medical records show the veteran sustained an injury 
to the right wrist which required sutures and healed without 
complication.  VA examination showed healed scars without 
evidence of tenderness, keloid formation, loss of tissue or 
herniation.  Based upon these findings, service connection 
was granted and the disability was evaluated as 0 percent 
disabling under the diagnostic code pertaining to scars.  The 
noncompensable rating evaluation has remained in effect since 
that time.

VA examination conducted in 1997 and 1999 revealed multiple 
areas of small non-tender, non-swollen scars without keloid 
formation.  The scars were not painful.  The veteran 
exhibited normal grip strength and there was no evidence of 
limited motion. 

On more recent VA examination, in July 2003, the veteran was 
evaluated for scars on the ulnar and radial surfaces of the 
wrist.  A mild scar, measuring approximately one centimeter, 
was observed lateral to the median nerve of the wrist.  The 
scars were mobile, non-tender, and not adherent to deeper 
tissue.  There was no keloid formation detected.  The veteran 
demonstrated normal grip strength.  Carpal tunnel syndrome 
and degenerative joint disease of the right wrist were also 
evaluated.  

Under Diagnostic Code 7805, in effect prior to August 2002, 
scars were rated based on limitation of motion for the 
affected part.  38 C.F.R. § 4.118 (2001).

The Board observes that by regulatory amendment, effective 
August 30, 2002, changes were made to the schedular criteria 
for evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(July 31, 2002).  The new criteria provide for assignment of 
a 10 percent evaluation for scars other than on the head 
face, or neck, where such are deep and cause limited motion 
in an area exceeding six square inches; for scars covering an 
area of 144 square inches or greater even where superficial 
and without resulting motion limitation; for superficial but 
tender and painful scars; and for unstable scars 
(characterized by a frequent loss of skin covering the scar).  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804.  
Otherwise, scars will continue to be rated on the limitation 
of motion of the affected part.  67 Fed. Reg. 49,596 (July 
31, 2002), to be codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Inasmuch as the veteran's claim for a higher rating 
evaluation of the laceration scars was pending at the time of 
the regulatory change, his claim will be considered under 
both the old and new rating criteria to determine which 
version is most favorable to the veteran.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court states that a "veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against a claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Applying the evidence to the former and the revised criteria, 
the Board finds, by a preponderance of the evidence, that the 
service-connected laceration scars of the right wrist do not 
warrant a compensable rating.  In this regard, examinations 
in 
1997 and 1999 revealed no objective findings.  The multiple 
laceration scars of the right wrist were evaluated as small 
non-painful, and non-swollen scars.  There was no evidence of 
sensory deficits or limited motion.  Examination in 2003 
continued to show multiple scars on the ulnar and radial 
surfaces of the wrist.  There was no keloid formation 
detected.  The veteran demonstrated normal grip strength.  
In conjunction with the more recent examination, the examiner 
stated that none of the veteran's scars were tender or had 
any adherence to the deep tissues.  There was no underlying 
tissue loss or disfigurement.  Although the veteran was noted 
to have some subject complaints of pain and weakness 
associated with the right wrist, the examiner determined 
these symptoms were attributable to carpal tunnel syndrome 
rather than the laceration scars.  

Accordingly, the findings on VA examinations in 1997, 1999 
and 2003 do not warrant a 10 percent evaluation under any of 
the Diagnostic Codes pertaining to the skin.  The Board has 
carefully considered the assembled evidence of record and 
finds that the objective evidence shows that the veteran's 
scars are superficial, nontender with no ulceration, and do 
no cause any limitation of function.  Consequently, the Board 
must conclude that the preponderance of the evidence is 
against the claim for an increased rating.  The benefit-of-
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased evaluation for laceration scars of the right 
wrist is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



